Citation Nr: 0005313	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  90-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mary Anne den Bok, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March to October 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
residuals of head and back injuries.  The veteran testified 
at a hearing conducted at the RO in August 1989.  The case 
was remanded by the Board to the RO in October 1990, October 
1991 and September 1995.  


FINDINGS OF FACT

1. A claimed psychiatric disorder, including organic brain 
syndrome and psychosis, was not present during service or 
for many years thereafter.

2.  A significant head injury, if any, did not occur until 
many years after service.

3.  There is no competent medical evidence that the veteran's 
current back disability is related to the claimed injury in 
service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, including organic brain 
syndrome were not incurred or aggravated in service, and may 
not be presumed to have been aggravated therein.  38 U.S.C.A. 
§§ 1312, 1313, 1331, 1337, 5107(b) (West (1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (1999).

2.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March to October 1958.  
There are no service medical records on file.  In response to 
a request from the RO, the National Personnel Records Center 
(NPRC) reported in March 1988 that the veteran had "fire-
related service," meaning that his service medical records 
were apparently destroyed in the fire that occurred there in 
1973.  Several subsequent attempts by the RO to obtain the 
veteran's service medical records were also unsuccessful.  

An April 1962 physician's examination report from the 
Illinois State Penitentiary shows that the veteran underwent 
a medical evaluation at that time.  No pertinent abnormal 
physical findings were noted.  There was no history of 
accidents or illnesses, and no scars were reported.  Reports 
of June 1962 and September 1963 psychiatric interviews from 
this source are also completely negative with respect to 
history or physical findings of head injury.   

A report of a September 1963 social investigation in 
connection with a probation hearing shows that the veteran 
reportedly had received a medical discharge from the Army.  
He denied having serious illness or disease, or broken bones, 
and reported that his health was all right and that he was 
able to work.

Records of treatment in Camarillo State Hospital in October 
and November 1969 show no history or physical findings of 
head injury.

Records of the veteran's treatment at Long Beach General 
Hospital in May 1980 and June - July 1980 contain no history 
or physical findings of head injury.  Organic brain syndrome 
secondary to alcohol was diagnosed.  

The veteran's original claim of service connection for 
residuals of head and back injuries was received by the RO in 
October 1987.  In a health information questionnaire signed 
by the veteran in March 1984, it was noted that he had been 
hospitalized in a mental hospital for the criminally insane 
in 1963-1964, for a gunshot wound in 1968, for alcohol 
dependence in 1977-1978, and for alcohol and drugs in 1981.  
His head, neck, chest, and neurologic system were normal on 
examination.  The assessment in March 1984, which was signed 
by a physician, was alcoholism, and possible right shoulder 
bursitis.  

In a statement received by the RO in November 1987, John G. 
Budd, who said he had attended high school with and was a 
service buddy of the veteran, reported that the veteran had 
sustained head and back injuries in an explosion inside a 
tank.  He recalled that the veteran was sent to the 
dispensary after complaining of severe pain and was relieved 
of regular duty for 2 or 3 weeks.  He further recalled that, 
after the veteran returned to his duty, his behavior had 
noticeably changed despite numerous dispensary visits.  

Additional documents received by the RO in late 1987 include 
a statement from an inmate of a State penitentiary who 
recalled that the veteran worked in the prison infirmary in 
the early 1960's.  It was noted that, out of hundreds of 
inmates in the prison yard, the veteran was the only one to 
stroll the yard counterclockwise, which he did repeatedly on 
a daily basis.  

Several medical identification cards of the veteran were also 
received by the RO in late 1987.

In a statement dated in December 1987, Stephen R. Goldsmith, 
M.D., reported that he was unable to release information to 
the veteran.

There is documentation on file to show that the veteran began 
treatment in a VA mental health clinic in February 1988.

In a March 1988 statement, a VA social worker noted that the 
veteran was being followed in the mental health clinic and 
was disabled for employment.

A medical report dated in April 1988 shows that the veteran 
was evaluated in January 1988 for low back pain of two 
months' duration with recent back trauma aggravating an old 
back injury.  

The veteran underwent a VA psychiatric examination in April 
1988.  It was noted that he claimed that he had stopped 
drinking four years ago after a 40-year history of alcohol 
abuse.  He was a very poor historian but a history of head 
trauma that occurred approximately 10 years earlier with loss 
of consciousness was noted.  The veteran was unable to 
elaborate or give details.  It was known that he had not 
lived in a given place with an address for the past three 
years and was unemployed.  There was a history of 
suspiciousness, paranoia, hallucinations, and formication.  
He complained of neuropathic pain in both lower extremities 
and hands.  There was also a history of seizures, delirium 
tremens and blackouts related to his drinking.  Unusual 
behavior and poor response to simple test were noted.  
Neurological examination revealed a questionable limb drift 
to the right; it was observed that his gait was remarkable 
for slight veering to the right with tandem walking.  It was 
further reported that the veteran's comprehension disturbance 
was too great for him to follow directions.  A possibility of 
peripheral neuropathy manifested by decreased sensory 
findings in both lower extremities and a severe language 
impairment consistent with a Wernicke's aphasia were noted; 
the veteran's repetition was poor and his comprehension was 
severely impaired in that he could only follow one-step 
commands.  It was opined that his lack of insight was also 
consistent with Wernicke's aphasia.  The examiner further 
observed that it was apparent that the veteran had alexia, 
agraphia, and acalculia which was consistent with Gerstmann's 
syndrome, although it was noted that it was difficult to 
assess whether or not there was finger agnosia because his 
comprehension deficit was so impaired.  Apparent right-sided 
neglect was again noted.  The examiner concluded the veteran 
most likely had a left posterior hemispheric lesion that had 
resulted in his Wernicke's aphasia, along with apparent 
dementia that went beyond verbal difficulties.  It was also 
noted that he had visuospatial abnormalities and memory 
impairment, which were consistent with a post-traumatic 
encephalopathy.  Further studies were recommended.

The veteran underwent psychiatric examination by a private 
physician in April 1988 for the Los Angeles Department of 
Social Services.  A history of severe memory problems, poor 
concentration and confusion was noted.  He gave a long 
history of psychiatric problems since being in the Army.  He 
reported that, while in the Army, he was hit in the head and 
tossed up in the air for 25 feet and then landed.  He did not 
remember whether surgery on his brain was performed, but the 
doctor observed a huge scar on the right side from the 
frontal to the parietal area.  A long history of alcoholism 
and numerous psychiatric hospitalizations was also noted; he 
had been on Phenobarbital on numerous occasions.  He was 
incarcerated for a total of 10 years or less; the last time 
he was in jail was in 1962 for rape.  Mental status 
evaluation findings included irritability, suspiciousness, 
and a depressed and angry affect.  He reported feelings of 
unreality, depersonalization, and admitted to having auditory 
and visual hallucinations.  Amnesia was present; the veteran 
was unable to remember his past life.  His judgment, 
concentration, language function, memory, ability to 
calculate, and general fund of knowledge were all reported as 
poor or very poor.  The diagnostic impression was organic 
brain syndrome of unknown etiology and active psychosis.  
Antisocial personality was also noted.  Further evaluation 
was recommended.

A VA social worker reported in May 1988 that the veteran had 
recently been examined at a VA neurobehavior clinic and was 
scheduled to undergo more examinations.  It was noted that 
the preliminary report confirmed that he had organic brain 
damage most likely due to the head injury, which he received 
in the distant past.  The examination also showed 
encephalopathy.  It was further noted that the veteran had 
severe aphasia, such as the type that was seen in stroke 
victims.  He had difficulty connecting the correct word(s) to 
the subject.  Mental status examination showed that he forgot 
things immediately, he had poor concentration, and could not 
follow simple instructions. 

In a statement dated in June 1988, Sharon Holtzer reported 
that the veteran was involved in a tank accident in 1958 and 
was removed from the military after 7 1/2 months.  She 
further reported that, based on the information obtained over 
the years, the veteran had had a number of difficulties since 
1958, resulting in confinement to mental institutions, prison 
confinement and homelessness.  She did not state the source 
of her information or say when she had first met the veteran.

The veteran testified at a hearing conducted at the RO in 
August 1989 that he had had no mental problems prior to going 
on active duty.  He said that he was a tank commander in the 
Army and sustained head and back injuries during service when 
he fell or was blown out of a tank as a result of an apparent 
explosion; he said that his memory was poor, but he recalled 
landing on his head.  He indicated that he was hospitalized 
shortly thereafter.  The veteran further testified, in 
essence, that he had significant neurological and psychiatric 
impairment since his inservice head injury, including 
blackouts and seizures, and he gave a history of numerous 
psychiatric hospitalizations.  The veteran also believed that 
he received a medical discharge as the result of the 
disabilities at issue rather than a general discharge.

Jeremy Ritzlin, Ph.D., reported in a November 1991 statement 
that the veteran began psychotherapy in 1990.  It was noted 
that he had a history of traumatic head injuries, which 
resulted in memory loss and loose associations.  It was 
further reported he had been labeled with many psychiatric 
diagnoses and treated in the past with psychotropic 
medication, but it was believed that he no longer required 
medication "if he ever did."  Dr. Ritzlin opined that the 
veteran's memory was excellent and there were no signs of 
retrograde amnesia.  His affect was appropriate and there was 
no autism or extreme ambivalence.  It was further opined that 
the veteran would be a truthful and credible witness.

Pursuant to a request from the RO the medical records manager 
of the Dallas Memorial Hospital reported in April 1992 that 
there were no medical records of the veteran; it was noted 
that the institution belonged to another hospital prior to 
1981 and all records up to that date had been put on 
microfilm, but, in effect, could not be retrieved due to lack 
of equipment.  

Pursuant to a request from the RO, a records clerk with the 
Galesburg Cottage Hospital reported in April 1992 that there 
were no medical records of the veteran; it was asked that 
dates of admission be furnished.

In a June 1993 statement, an official with the Army Council 
of Review Boards reported that the veteran's request for 
review of his discharge from the Army had been denied since 
he had been separated from service in excess of 15 years and 
had provided no reason why he did not apply within the 15-
year limitation.  

The veteran was hospitalized at a VA medical center in March 
1993 for complaints of a left deep vein thrombosis.  He 
reported that he was homeless and on Social Security 
disability.  The veteran provided his medical history, which 
included hospitalization at the Camarillo State Hospital in 
1984.  Diagnosis at discharge included adjustment disorder 
with anxiety, rule out bipolar disorder.  

In a letter dated in November 1993 the legal counsel for the 
Illinois Department of Corrections provided a copy of the 
veteran's September 1963 special progress report.  This 
report recorded a routine interview provided to the veteran 
by a psychiatrist in connection with his incarceration.  

In May 1994 the Salvation Army reported that the veteran was 
a resident at their Harbor Light Center program between May 
1984 and August 1984 seeking recovery from alcohol- and/or 
drug-related problems.  

The veteran was hospitalized at the Salt Lake City VA Medical 
Center in August 1995 for depressive symptomatology with 
suicide ideations.  He was admitted to a ward in the 
psychiatric unit to provide him a safe environment.  He was 
given group therapy and psychotropic medications and 
scheduled for discharge in late August 1995.  Prior to his 
discharge, the veteran was allegedly hit by another patient 
with a chair.  He required sutures for a head laceration and 
was treated with Septra.  His sutures were removed in early 
September 1995 with good healing.  A computer tomography scan 
of the veteran's head following his attack to rule out 
intracranial bleed following head trauma was interpreted to 
reveal a comminuted, compound frontotemporal fracture on the 
left, without evidence of intracranial hemorrhage or extra-
axial fluid collections.

The veteran was hospitalized at a VA medical center in 
Chicago in October 1995 after being seen in the emergency 
room of that facility feeling depressed and suicidal.  It was 
noted that he had a past history of polysubstance dependence 
and multiple VA hospitalizations in California and Utah.  The 
veteran reported that he suffers from seizure activity, 
diagnosed by the VA in California, and a history of head 
trauma in service.  

An X-ray of the veteran's lumbosacral spine in January 1996 
was interpreted to reveal mild posterior subluxation of L5 on 
S1 and narrowed neuroforamen, as well as osteopenia and 
probable vertebral spondylosis.  

A VA report of contact in May 1996 records that, during a 
period of VA hospitalization at Salt Lake City VA Medical 
Center, the veteran was assaulted by another veteran.  During 
this incident, the veteran was hit in the head with a chair 
and required sutures to the left temple.  

In a statement dated in June 1996, Stephen R. Goldsmith, 
M.D., reported that his records showed that the veteran was 
his patient between February 1970 and June 1975.  No further 
information was provided.  

In July 1996 a records clerk at the Department of 
Developmental Services, Camarillo State Hospital and 
Developmental Center, notified the veteran's then 
representative, the Disabled American Veterans, that they 
were unable to identify the veteran for purposes of locating 
requested medical records.  

The veteran was psychiatrically hospitalized in September 
1996 due to symptoms of confusion, disorientation and 
illogical thought processes.  Mixed bipolar disorder was 
diagnosed.  

VA progress notes dated between August 1995 and July 1997 and 
received between August 1997 and December 1997 record 
continuing evaluation and treatment provided to the veteran 
for his mental illness and substance addiction.  The veteran 
was noted in October 1995 to have complaints of loss of 
memory since his skull was fractured.  In January 1996 the 
veteran was evaluated for physical therapy to reduce back 
pain and increase mobility.  Degenerative joint disease of 
the lumbosacral spine was the diagnostic impression following 
physical examination and exercises were recommended.  

In August 1997, the Camarillo State Hospital notified the VA 
that records of the veteran's treatment at that facility 
between 1969 through 1970 for a psychiatric condition were 
transferred to the Metropolitan State Hospital in Norwalk, 
California.  A letter from the Metropolitan State Hospital 
dated in August 1997 reported that they were unable to 
provide medical records on the veteran and there was no 
record of his admittance to that facility.

The Patient Administration Division of the Darnell Army 
Hospital at Fort Hood, Texas, reported in August 1997, that a 
thorough search of their files had revealed no records of the 
veteran.  

In November 1997 the veteran spoke with the RO regarding his 
claim and was assured that his case was being developed.  He 
voiced his opinion that records maintained by the Camarillo 
and Metropolitan State Hospitals have been destroyed and that 
Dr. Goldsmith, in effect, would not be cooperative in 
providing records due to a past history of providing the 
veteran illegal drugs.  

In February 1988 the veteran presented to a VA outpatient 
treatment facility for complaints of lower back pain of three 
weeks' duration, which he attributed to an old injury.  Low 
back musculo-ligamentous strain was diagnosed.  

VA clinical records compiled between March 1997 and April 
1998 at the West Los Angeles VA Medical Center and received 
in April 1998 record continuing treatment and hospitalization 
for the veteran's history of psychiatric problems.  X-rays of 
the veteran's skull in August 1997 showed no fracture.  A 
September 1997 computer assisted tomography scan of the 
veteran's brain showed no evidence of acute intracranial 
injury of fracture.  On an April 1998 physical examination of 
the veteran's back, he was found to have a supple flattening 
of the lordotic curvature and questionably reduced range of 
motion.  

In December 1998, the NPRC in response to a VA request 
reported that they were unable to reconstruct the veteran's 
DA Form 20 and that the veteran's records may have been 
destroyed in the 1973 fire.  

In February 1999, the Edgemont Hospital reported that their 
records dated between 1964 through 1979, to include records 
of the veteran, were no longer accessible.  

In June 1999, the Department of the Army reported that a 
search for active duty inpatient clinical records pertaining 
to the veteran's alleged hospitalization at Fort Hood, Texas, 
in 1958 was negative.  

In August 1999, clinical records reviewed by the Social 
Security Administration to award the veteran benefits were 
received.  The records are dated between 1962 and 1988 and 
show primarily evaluation of the veteran's mental illness by 
VA and other physicians to include psychiatrists who treated 
the veteran during his period of imprisonment in the early 
1960's.  A physical examination provided to the veteran in 
October 1969 by the State of California Department of Mental 
Hygiene found the veteran's spine to be supple with normal 
curves.  His head was symmetrical and skin was clear.  
Physical examination of the veteran at the Long Beach General 
Hospital in May 1980 noted that his head was normocephalic 
with no deformities.  


II.  Analysis

The threshold question for the Board's consideration is 
whether the veteran has presented evidence of well-grounded 
claims for service connection for residuals of head injury, 
to include organic brain syndrome, and residuals of a back 
injury; that is, claims which are plausible.  If he has not 
presented well-grounded claims, his appeal must fail and 
there is no duty to assist him further in the development of 
the claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  For the reasons explained below, the 
Board finds that these claims are not well grounded.

A.  Service Connection for Residuals of a Head Injury, 
to Include Organic Brain Syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
and service incurrence will be presumed for a psychosis or an 
organic disease of the nervous system (including organic 
brain syndrome) if manifest to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
There must also be competent evidence showing incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) Layno v. Brown, 465 (1994); Cartright v. Derwinski, 
2 Vet. App. 24 (1991); and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence), Latham v. Brown, 7 Vet. App. 359 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The nexus 
requirement may be satisfied by a presumption that certain 
diseases manifesting themselves within certain prescribed 
periods are related to service.  Traut v. Brown, 
6 Vet. App. 495 (1994); Goodsell v. Brown,  5 Vet. App. 36 
(1993).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

 
The Board finds that the veteran's claim for service 
connection for residuals of a head  to include organic brain 
syndrome is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is the Board finds that the claim is plausible 
in that the veteran has presented clinical evidence of head 
injury and organic brain syndrome, statements and testimony 
of a head injury in service, and medical evidence tending to 
attribute residuals of a head injury to service.  The Board 
is also satisfied with respect to this claim that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a)

The veteran's service medical records were apparently 
destroyed in the NPRC fire in St. Louis in 1973.  The absence 
of these records is, of course, through no fault of the 
veteran.  However, there are no medical records dated during 
the years immediately after service pertaining to his alleged 
inservice injuries, including head trauma.  In fact, organic 
brain syndrome is not medically documented until 1988 or more 
than 29 years after his separation from active duty.  It is 
pertinent to note that medical records dated in April 1964 
and March 1984 are negative for any findings relating to 
organic brain syndrome or residuals of head trauma.  

The Board has considered the medical evidence dated in recent 
years relating the veteran's organic brain syndrome to an 
inservice injury.  However, this evidence merely recites the 
veteran's self-reported history of a service injury and is 
not confirmed by any medical evidence dated within 29 years 
after service.  These opinions are general conclusions based 
on history furnished by the veteran and are unsupported by 
clinical evidence; furthermore, these opinions do not account 
for the possible effects of post service injuries.  38 C.F.R. 
§ 3.303(b) (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  As to the possibility of post service injuries, it 
is interesting to note that the veteran had an apparent 40-
year history of alcoholism and on a VA psychiatric 
examination in April 1988 indicated a head trauma had 
occurred approximately 10 years earlier (i.e. 1978).  
Furthermore, the veteran had no significant scarring over his 
scalp present on examination of his head in 1969 or 1980.  In 
any event, diagnoses of residuals of alleged head trauma 
occurring decades earlier can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229 
(1993).  Simply stated, in the absence of any pertinent 
abnormal findings recorded more proximate to service, a 
diagnosis of organic brain syndrome or any other disability 
attributable to alleged head trauma occurring so many years 
earlier is of minimal probative value and far outweighed by 
the fact that there is no pertinent medical evidence dated 
more proximate to service.  38 C.F.R. § 3.303; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board has considered the several lay statements that have 
been submitted in support of the veteran's claim.  Of 
particular note is the declaration of a former high school 
classmate and service buddy who corroborates the veteran's 
self reported history and testimony proffered in 1989 of 
inservice head and back injuries and treatment received 
shortly thereafter.  He also recalls a noticeable change in 
the veteran's behavior after the injuries.  Further a friend 
of the veteran in a statement dated in 1988 confirms the 
veteran's history of inservice trauma and subsequent problems 
to include confinement in mental institutions and 
homelessness.  The Board however finds that these statements 
and the veteran's testimony when balanced against the 
clinical record in its entirety are not of sufficient 
probative value so as to establish that the veteran has post 
service residuals of a head trauma related to an inservice 
injury.  Basically, the medical evidence prior to 1988 is of 
such nature and detail that a significant head injury or 
residual thereof would have been mentioned. This is not the 
case.  The statements as well as the veteran's testimony are 
inconsistent with, and outweighed by, the post service 
clinical evidence, which is against the veteran having had a 
significant head injury in service or until some point after 
his Long Beach General Hospital stay in May and June-July 
1980.

In summary, while there is some evidence to show the veteran 
sustained a head injury during service, albeit presented 
decades after the fact, there is no medical evidence of 
residuals of a head injury during service or for many years 
thereafter.  This lengthy period of time without any 
documentation of residuals of a head injury or head trauma to 
include significant scarring is probative evidence against 
service connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran.  
However, the Board does not find that the evidence is so 
evenly balanced as to warrant its application.  

B.  Service Connection for Residuals of a Back Injury

A low back disability similarly is not shown in service or 
for many years thereafter, and has not been linked to service 
by competent medical evidence.  In fact, the only evidence of 
a low back disability is dated in 1988 or later and chronic 
back disability was not noted until the veteran was X-rayed 
in January 1996 and found to have subluxation of L5 on S1 and 
probable treatable spondylosis.  The veteran claims that his 
current low back disability is attributed to an injury 
sustained while on active duty.  However, in order for his 
claim to be well grounded, there must be competent medical 
evidence of a current disability, competent medical or lay 
evidence showing incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus 
between the inservice injury and the current disability.  The 
Board finds that the lay evidence noted above and the medical 
records pertaining to the veteran's low back pathology 
beginning in early 1989 do not demonstrate chronic low back 
disability attributable to service.

There is no medical evidence of a low back injury or 
disability during service or for many years thereafter.  The 
lay evidence that supports the veteran's claim that he 
sustained a low back injury while on active duty does not 
satisfy the nexus requirement as there is no medical evidence 
showing a causal link between the inservice injury and any 
current disability.  Thus, even if the Board assumes the 
occurrence of inservice low back trauma and the presence of 
current low back disability, the nexus requirement for a 
well-grounded claim is clearly not met.  Accordingly, the 
veteran's claim for service connection for residuals of a 
back injury must be denied as not well grounded.

One final note.  The veteran maintains that he received a 
medical discharge from service as a result of his claimed 
residuals of head and back injuries.  The record does not 
support his allegation.  The service personnel records 
revealed that he received a general discharge due to 
unsuitability and there is no indication that the claimed 
injuries played any role whatsoever in his being separated 
from service.  


ORDER

Service connection for residuals of a head injury, to include 
organic brain syndrome is denied.

The claim for service connection for residuals of a back 
injury is denied as not well grounded.


		
	J. E. Day
Member, Board of Veterans' Appeals

 

